Mr. Justice Soholfield delivered -the opinion of the Court: This is not, as was Henshaw v. Bryant, 4 Scam. 97, cited by counsel for appellants, a bill to rescind a contract of sale and restore the property obtained under it. Under the facts alleged here, the property could not be restored, and the primary object of the bill is simply to recover a debt, first cancelling the contract of sale for fraud, and then obtaining a decree for the payment of the value of the goods. It is not contended that this could not be done at law, and it is clear that if the contract of sale was fraudulent, an action at law would lie for the value of the goods, and the fraudulent contract could not- be interposed to bar a recovery. Nor is it sought to restrain the disposition of property until there can be a trial at law. Not a single ground for .purely, equitable, as distinguishable from legal, cognizance, is perceived. The effect of maintaining the bill would be to deprive the defendants of a jury trial on a question'where, by the rules of the common law, they are entitled to such trial. The rule has been often repeated in this court, that a party can have no standing in a court of equity who has a plain and adequate remedy or ■defence at law. Puterbaugh v. Elliott, 22 Ill. 157; Coughron v. Swift, 18 id. 414; City of Peoria v. Kidder, 26 id. 351; Bigelow v. Andress, 31 id. 322; Long v. Barker, 85 id. 431. Nor is there anything in the situation of the assets of Kramer Bros, justifying a resort to equity before a judgment at law is- obtained. This is conclusively settled by Shufeldt v. Boehm, 96 Ill. 560, and Dormaeil et al. v. Ward et al. 108 id. 216, and cases therein recited. In the last named case, as in this, no judgment at law had been obtained. Numerous fraudulent acts were charged in the bill, and we said: “If a bill of this kind can be maintained at all on the ground that the debtor has been guilty of fraud, and is seeking to defeat the collection of an honest debt by covering up his property, or placing it beyond the reach- of his creditors with a fraudulent intent, enough is clearly shown to maintain this bill. * * * But it is clear, unless we' are prepared to overrule a long line of decisions extending back almost to the time of the organization of this court, a bill of this character can not be maintained upon the ground suggested, and this, of course, we can not consistently do, in face of the fact the rule adopted by this court is supported by the decided weight of authority. As was said in a recent ease, this is no longer an open question.” It was contended that the facts brought that case within the recognized exceptions to the general rule, and in reply to that it was said: “These so-called exceptions, when properly understood, are rather nominal than real, for a bill of this character will not lie in any case where the claim, as it is here, is purely legal. In all cases where such a bill has been maintained, the claim of the complainant has had some i equitable element in it,—such as a trust, or the like. But in the absence of some element “of this character there is a want of jurisdiction to adjudicate upon the ease at all, and it is upon this fundamental doctrine the rule controlling this class of eases rests.” But counsel contend this bill may be maintained as a bill for the administration of the assets of an insolvent firm. But to enable the complainants to maintain a bill of this character, they must, in the first place, acquire an equitable lien by exhausting their legal remedy, or in some other way. A creditor at large has no standing in court upon such a question. (Crippen v. Hudson, 13 N. Y. 161.) And in Goembel v. Arnett et al. 100 Ill. 42, we held that a creditor of a firm, who had not obtained a judgment at law, could not maintain a bill in equity to set aside a sale on the ground of a fraudulent preference. We find no cause for disturbing the judgment of the Appellate Court. It is therefore affirmed. Judgment affirmed.